Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on December 14, 2020, the following has occurred: claim(s) 1-2, 4-11, and 14-15 have been amended and claim(s) 16-20 have been added. Now, claim(s) 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C.103 as being unpatentable over Srinivasan et al. (U.S. Patent Pre-Grant Publication No. 2019/0261956) in view of Liu (U.S. Patent Pre­ Grant Publication No. 2018/0270474) in further view of Markowitz et al. (U.S. Patent Pre­ Grant Publication No. 2009/0262979).
As per independent claim 1, Srinivasan discloses a system for selecting an acquisition parameter for an imaging system, wherein the acquisition parameter at least in part defines an imaging configuration of the imaging system during an imaging procedure with a patient, 
While Srinivasan teaches a system for utilizing memory for instructions, executing those instructions by a processor to apply an algorithm to identify image parameters from 
Liu teaches a system for a camera data interface configured to access a depth-related map which is generated on a basis of sensor data from a camera system, wherein the camera system has a field of view which includes at least part of a field of view of the imaging system, wherein the sensor data is obtained before the imaging procedure with the patient and indicative of a distance that parts of the patient's exterior have towards the camera system (See Paragraphs [0120]-[0123]: A system is described that uses multiple cameras/sensors/detectors, including the image detection module and the fluorescence detection module that can capture topography information of the target object and the fluorescence detection module captures fluorescence information of the target object, which is able to determine the distance between the system and the target object, which the Examiner is interpreting the topography information to encompass a depth-related map.); and a processor configured to communicate with the camera data interface and the memory and to execute the set of instructions, wherein the set of instructions, when executed by the 
While Srinivasan/Liu teaches the system as described above, Srinivasan/Liu may not explicitly teach the example depth-related map including the sensor data indicative of a distance that parts of a previous patient’s exterior have towards the camera system.
Markowitz teaches a system wherein the example depth-related map including the sensor data indicative of a distance that parts of a previous patient’s exterior have towards the camera system (See Paragraphs [0249]-[0252]: Virtual map data can be collected based 
As per claim 2, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan further teaches further comprising a patient data interface configured to access non­ image patient data of the patient, and wherein: the training data further comprises, for a given set of the training data, example non-image patient data which is of a same or similar type as the non-image patient data of the patient (See Paragraph [0092]: Context data is associated with the historical patterns of user behavior which can include time of an examination of a patient, a patient, and an environment condition.); and the set of instructions, when executed by the processor, cause the processor to use the non-image patient data as additional input to the machine learning algorithm (See Paragraph [0092]: The historical features can be used as inputs for the model, which the Examiner is interpreting to encompass an algorithm.).
As per claim 3, Srinivasan/Liu/Markowitz discloses the system of claims 1-2 as described above. Srinivasan further teaches wherein the patient data interface is configured to access the 
As per claim 4, Srinivasan/Liu/Markowitz discloses the system of claims 1-2 as described above. Srinivasan further teaches wherein the non-image patient data of the patient comprises at least one of: a weight of the patient; an age of the patient; a sex of the patient; a quantification of a fitness level of the patient; a disease diagnosis associated with the patient; a medication record associated with the patient; and a vital parameter record associated with the patient (See Paragraph [0169]: The patient profile includes a patient's identity and a patient's preferences, which the Examiner is interpreting a patient's identity to encompass at least the age and sex of the patient.).
As per claim 5, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan further teaches the training data further comprises, for a given set of the training data, example geometry data which is indicative of a previous relative geometry between the camera system and the imaging system during the previous imaging procedure (See Paragraph [0120]: The historical images that are used are previously acquired images that possesses knowledge of location of the target object, as well as imaging parameters, which the Examiner is interpreting that if the imaging parameters are utilized the geometry of the capture systems would be available to the user.); and the set of instructions, when executed by the processor, cause the processor to use a current relative geometry between the camera system and the imaging system in the imaging procedure as additional input to the machine learning algorithm (See Paragraph [0128]: The processor compares the 
As per claim 6, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan further teaches the example depth-related map of a given set of the training data is generated on the basis of a previous relative geometry between camera system and imaging system (See Paragraph [0120]: The historical images that are used are previously acquired images that possesses knowledge of location of the target object, as well as imaging parameters, which the Examiner is interpreting that if the imaging parameters are utilized the geometry of the capture systems would be available to the user.); the set of instructions, when executed by the processor, cause the processor to: determine a deviation between the previous relative geometry and a current relative geometry between the camera system and the imaging system in the imaging procedure (See Paragraphs [0129]-[0130]: The processor can determine whether the feature set has changed and if the feature set has changed the configuration of the geometry has changed or has been adjusted.); if the deviation exists or exceeds a threshold, process the depth­ related map to compensate for the deviation before said applying of the machine learning algorithm (See Paragraphs [0135]-[0140]: A process is described to modify the collected images if a feature change has been detected, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 7, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan further teaches the camera data interface is further configured to access image data acquired by the camera system, wherein the image data shows the patient’s exterior (See Paragraph [0058]: The image data may include an image data, an input instruction from the user, and an information relating to an examination, which the Examiner is interpreting the 
As per claim 8, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan may not explicitly teach wherein the system comprises the camera system, and wherein the camera system comprises at least one of: a time-of-flight camera' a light detection and ranging (LiDAR) camera; a laser detection and ranging camera (LaDAR) camera; a stereo camera, or two cameras arranged as a stereo camera; and a projector configured to project a known pattern onto the patient's exterior, thereby yielding a deformed pattern, and a camera configured to record the deformed pattern.
Liu teaches a system wherein the system comprises the camera system, and wherein the camera system comprises at least one of: a time-of-flight camera's light detection and ranging (LiDAR) camera; a laser detection and ranging camera (LaDAR) camera; a stereo camera, or two cameras arranged as a stereo camera; and a projector configured to project a known pattern onto the 
As per claim 9, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan may not explicitly teach wherein the imaging system is a Magnetic Resonance imaging system and wherein the acquisition parameter is one of: a parameter specifying the positioning of the patient with respect to the Magnetic Resonance imaging system; a geometry acquisition parameter; a selection parameter for a pre-set protocol; a SENSE factor; a SENSE direction.
Liu teaches a system wherein the imaging system is a Magnetic Resonance imaging system and wherein the acquisition parameter is one of: a parameter specifying the positioning of the patient with respect to the Magnetic Resonance imaging system; a geometry acquisition parameter; a selection parameter for a pre-set protocol; a SENSE factor; a SENSE direction (See Paragraph [0241]: Features and landmarks can be extracted from an MRI's preoperative tomographic imaging data, which the Examiner is interpreting the extracted features and landmarks from imaging data to encompass a parameter specifying the position of the patient 
As per claim 10, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan may not explicitly teach wherein the imaging system is an X-ray imaging system, and wherein the acquisition parameter is one of: a tube voltage; a tube current; a grid; a collimation window; and a geometry parameter of a collimator.
Liu teaches a system wherein the imaging system is an X-ray imaging system, and wherein the acquisition parameter is one of: a tube voltage; a tube current; a grid; a collimation window; and a geometry parameter of a collimator (See Paragraphs [0096] and [0224]: The imaging system can be an X-ray imaging system and that the imaging is constrained to the surface geometry that the image will be projected on, which the Examiner is interpreting the surface geometry to encompass geometry parameter of a collimator.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Srinivasan to include an X-ray system and a geometry acquisition parameter as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan with Liu with the motivation of improving integration of multiple images (See Background of Liu in Paragraph [0003]).
As per claim 11, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan may not explicitly teach wherein the imaging system is a Computed Tomography imaging system, and wherein the acquisition parameter is one of: a power supply level; a tube current; a dose modulation; a scan planning parameter; and a reconstruction parameter.
Liu teaches a system wherein the imaging system is a Computed Tomography imaging system, and wherein the acquisition parameter is one of: a power supply level; a tube current; a dose modulation; a scan planning parameter; and a reconstruction parameter (See Paragraphs [0096] and [0224]: The imaging system can be a CT imaging system and that the imaging is constrained to the surface geometry that the image will be projected on, which the Examiner is interpreting the surface geometry to encompass scan planning parameter.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Srinivasan to include a CT imaging system and a scan planning parameter as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan with Liu with the motivation of improving integration of multiple images (See Background of Liu in Paragraph [0003]).
As per claim 12, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan further teaches wherein the machine learning algorithm is a convolutional neural network (See Paragraph [0059]: The model can include a convolutional neural network.).
As per claim 13, Srinivasan/Liu/Markowitz discloses the system of claim 1 as described above. Srinivasan further teaches a workstation or an imaging system comprising the system 
As per independent claim 14, Srinivasan discloses a computer implemented method for selecting an acquisition parameter for an imaging system, wherein the acquisition parameter at least in part defines an imaging configuration of the imaging system during an imaging procedure with a patient, comprising: the machine learning algorithm is represented by algorithm data which is stored in the memory and accessed by the processor, and the machine learning algorithm is trained using training data comprising sets of i) an example image data and ii) as prediction value, an example acquisition, wherein the example acquisition parameter represents a selection by a human operator for use in a previous imaging procedure with a previous patient, wherein the example image data is generated on the basis of sensor data obtained by a previous camera system during the previous imaging procedure (See Paragraphs [0066]-[0084]: A process is described to utilize training sets to train a preliminary enhancement model, where the training set is made up of historical images that were previously acquired, and historical features can be determined from historical images as inputs for a model, as well as identifying imagining parameter identification, which the Examiner is interpreting to encompass the process of the claimed portion.); and outputting the acquisition parameter to be used by the imaging system (See Paragraphs [0091]-[0094]: A process is described to output a desired user setting to the interface, which the Examiner is interpreting the user setting to encompass the acquisition parameter when combined with the teachings as disclosed below.).
While Srinivasan teaches a method for utilizing memory for instructions, executing those instructions by a processor to apply an algorithm to identify image parameters from 
Liu teaches a method for accessing a depth-related map which is generated on the basis of sensor data from a camera system, wherein the camera system has a field of view which includes at least part of a field of view of the imaging system, wherein the sensor data is obtained before the imaging procedure with the patient (See Paragraphs [0120]-[0123]: A system is described that uses multiple cameras/sensors/detectors, including the image detection module and the fluorescence detection module that can capture topography information of the target object and the fluorescence detection module captures fluorescence information of the target object, which is able to determine the distance between the system and the target object, which the Examiner is interpreting the topography information to encompass a depth-related map.) and the sensor data indicative of a distance that different parts of the patient's exterior have towards the camera system; and applying a machine learning algorithm to the depth-related map to identify the acquisition parameter (See Paragraphs [0164] and [0241]-[0249]: The registration technique utilizes a machine learning algorithm for intensity-based or feature-based registration, which the features can be extracted from both preoperative and intraoperative image model, which the Examiner is interpreting the feature registration to encompass identifying an acquisition parameter and the depth-region-based-registration algorithm is able to register a 
While Srinivasan/Liu teaches the method as described above, Srinivasan/Liu may not explicitly teach the sensor data indicative of a distance that different parts of the patient's exterior have towards the camera system.
Markowitz teaches a method wherein the sensor data indicative of a distance that different parts of the patient's exterior have towards the camera system (See Paragraphs [0249]-[0252]: Virtual map data can be collected based on knowing or determining relative locations of an instrument used to collect the map data points or the surface, which the Examiner is interpreting the collected data to encompass sensor data and the surface to encompass the patient’s exterior.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Srinivasan/Liu to include virtual map data to identify distances before procedure as taught by Markowitz which when combined with the method of Srinivasan/Liu is able to utilize parameters for adjusting camera parameters. One 
As per claim 15, Srinivasan/Liu/Markowitz teaches the system of claim 1 as described above. Srinivasan further teaches a non-transitory computer readable medium comprising transitory or non-transitory data representing instructions arranged to cause a processor system to perform the method according to claim 14 (See Paragraph [0212]: A computer program product embodied in one or more computer readable media having computer readable program code.).
As per claim 16, Srinivasan/Liu/Markowitz teaches the method of claim 14 as described above. Srinivasan further teaches the training data further comprises, for a given set of the training data, example non-image patient data which is of a same or similar type as the non-image patient data of the patient (See Paragraph [0092]: Context data is associated with the historical patterns of user behavior which can include time of an examination of a patient, a patient, and an environment condition.); and the method incudes using the non-image patient data as additional input to the machine learning algorithm (See Paragraph [0092]: The historical features can be used as inputs for the model, which the Examiner is interpreting to encompass an algorithm.).
As per claim 17, Srinivasan/Liu/Markowitz teaches the method of claim 14 as described above. Srinivasan further teaches accessing image data acquired by the camera system, wherein the image data shows the patient's exterior (See Paragraph [0058]: The image data may include an image data, an input instruction from the user, and an information relating to an examination, which the Examiner is interpreting the information 
As per claim 18, Srinivasan/Liu/Markowitz teaches the method of claim 14 as described above. Srinivasan may not explicitly teach wherein the imaging system is a Magnetic Resonance imaging system, and wherein the acquisition parameter is one of: a parameter specifying the positioning of the patient with respect to the Magnetic Resonance imaging system; a geometry acquisition parameter; a selection parameter for a pre-set protocol; a SENSE factor; a SENSE direction.
Liu teaches a method wherein the imaging system is a Magnetic Resonance imaging system, and wherein the acquisition parameter is one of: a parameter specifying the positioning of the patient with respect to the Magnetic Resonance imaging system; a geometry acquisition parameter; a selection parameter for a pre-set protocol; a SENSE factor; a SENSE direction (See Paragraph [0241]: Features and landmarks can be extracted from an MRI's preoperative tomographic imaging data, which the Examiner is interpreting the extracted features and landmarks from imaging data to encompass a 
As per claim 19, Srinivasan/Liu/Markowitz teaches the method of claim 14 as described above. Srinivasan may not explicitly teach wherein the imaging system is an X-ray imaging system, and wherein the acquisition parameter is one of a tube voltage; a tube current; a grid; a collimation window; and a geometry parameter of a collimator.
Liu teaches a method wherein the imaging system is an X-ray imaging system, and wherein the acquisition parameter is one of a tube voltage; a tube current; a grid; a collimation window; and a geometry parameter of a collimator (See Paragraphs [0096] and [0224]: The imaging system can be an X-ray imaging system and that the imaging is constrained to the surface geometry that the image will be projected on, which the Examiner is interpreting the surface geometry to encompass geometry parameter of a collimator.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Srinivasan to include an X-ray system and a geometry acquisition parameter as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan with Liu with the motivation of improving integration of multiple images (See Background of Liu in Paragraph [0003]).
As per clam 20, Srinivasan/Liu/Markowitz teaches the method of claim 14 as described above. Srinivasan may not explicitly teach wherein the imaging system is a Computed Tomography imaging system, and wherein the acquisition parameter is one of: a power supply level; a tube current, a dose modulation; a scan planning parameter; and a reconstruction parameter.
Liu teaches a method wherein the imaging system is a Computed Tomography imaging system, and wherein the acquisition parameter is one of: a power supply level; a tube current, a dose modulation; a scan planning parameter; and a reconstruction parameter (See Paragraphs [0096] and [0224]: The imaging system can be a CT imaging system and that the imaging is constrained to the surface geometry that the image will be projected on, which the Examiner is interpreting the surface geometry to encompass scan planning parameter.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Srinivasan to include a CT imaging system and a scan planning parameter as taught by Liu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Srinivasan with Liu with the motivation of improving integration of multiple images (See Background of Liu in Paragraph [0003]).
	

Response to Arguments
In the Remarks filed on December 14, 2020, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 112(b) rejection(s), 35 U.S.C. 101 rejection(s), and 35 U.S.C. 103 rejection(s). The Examiner agrees that the newly added and amended claims overcome the 35 U.S.C. 112(b) rejection(s) and 35 U.S.C. 101 rejection(s). However, the Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) Srinivasan and Liu do not disclose that the sensor data is obtained before the imaging procedure with the patient and indicative of a distance that parts of the patient’s exterior have towards the camera system, and that Liu does not optimize an acquisition parameter and would not be obvious to combine with Srinivasan; and (2) Srinivasan does not disclose a human operator selecting an acquisition parameter from a previous imaging procedure with a previous patient.
In response to argument (1), the Examiner agrees that Srinivasan and Liu do not disclose that the sensor data is obtained before the imaging procedure with the patient and indicative of a distance that parts of the patient’s exterior have towards the camera system. The Examiner has supplemented Markowitz et al. (U.S. Pre-Grant Patent Publication No. 2009/0262979) to address the deficiencies of Srinivasan and Liu as Markowitz discloses parameters for acquisition and distance of camera and patient (See Paragraph [0207]: After the circle is defined, including the radius in block 380, the arc pf the circle in which the camera is to travel can be defined in block 382.). The Examiner disagrees with Applicant that the combination of Srinivasan and Liu is not obvious. The Examiner asserts that the combination of Srinivasan and Liu is obvious because 
In response to argument (2), the Examiner disagrees with the Applicant. Srinivasan teaches utilizing historical sets of data and the Examiner has supplemented Markowitz as disclosed above and the Examiner reasserts that Markowitz is able to utilize user selected acquisition parameters (See Paragraph [0208]: The direction for movement along the arc can be user selected.). The combination of Srinivasan in view of Liu in further view of Markowitz do encompass the amended claims and are rejected as described above. The 35 U.S.C. 103 rejections still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sattler et al. (U.S. Pre-Grant Patent Publication No. 2008/0279333), describes a device that is able to scan the outer dimensions of the patient prior to the actual examination and during the examination which can be stored in a computer memory, Hayes et al. (U.S. Pre-Grant Patent Publication No. 2014/0266733), describes a patient support apparatus for observation and identification of patients, and Kuo (“Design and Calibration of Wide-Area Camera Networks”), describes a wide-area camera network that can find the spatial and temporal relationships between cameras.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626